Civil Rights Consortium
                                            Granted. Plaintiff's deadline to file her amended complaint is hereby
                                            extended to June 14, 2021. Defendants shall now answer or otherwise
                                            respond by July 6, 2021. If Defendants move to dismiss the
June 8, 2021                                complaint, Plaintiff's opposition will be due July 27, 2021, and
                                            Defendants' reply will be due August 3, 2021. The Clerk of Court is
                                            respectfully directed to terminate the motion. Doc. 27.
BY ECF
Hon. Edgardo Ramos, U.S.D.J.
United States District Court      So ordered.
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square                               6/8/2021
New York, NY 10007


                         RE: Cesiro v. Rite Aid, et al.,
                             Civil Action No. 20-10519(ER)

Dear Judge Ramos,

         Please accept this letter application in support of the Plaintiff’s application
to file her First Amended Complaint (“FAC”). I inquired whether the Defendants
would consent, but they claimed that after 11 days, they had been irreparably
harmed. Despite such opposition, for the reasons that follow, I respectfully
request that the Court accept the belated following.

I inadvertently recorded the FAC as being due within 30 days, not 14 days. When
I checked to compare the timelines, is when I realized the error. I inquired of
Defense Counsels’ consent to allow the Plaintiff six (6) more days until June 14
for such filing.        However, both responded claiming all manner of
unreasonableness. For example, the Defendant Rite Aid opposed the request even
though the amendment is regarding the Defendant 1199’s claims of insufficiency.
Whether Ms. Cesiro filed her FAC eleven (11) days ago, or six (6) days from now,
simply does not affect Rite Aid’s analysis; Rite Aid will move to dismiss no matter
what. Nonetheless, Rite Aid claimed it too was irreparably harm. The Defendants
are a team; they were working together during the grievance process and Rite
Aid’s objection to a delay that does not in any way factor into its decision-making
process just so it could support 1199, is merely proof of such.



89-07 JAMAICA AVENUE, WOODHAVEN, NY 11421
T (855) 246-2776 (MAIN) * (347) 508-3497 (DIRECT)
WWW.CIVILRIGHTSCONSORTIUM.COM
The FAC merely makes clear that which 1199 knows, which is that Ms. Cesiro’s
BDF is timely. Ms. Cesiro’s BDF was filed less than six (6) months after 1199
made its final decision to deny arbitration as to the underlying grievance. The
argument that Ms. Cesiro should have claimed BDF against 1199 on Day 17 of
the process or at any time during the grievance process, where the CBA mandated
that Rite Aid provide Ms. Cesiro with notice of the basis for her termination and
where 1199 represented Ms. Cesiro throughout the entire grievance process, is
diametrically opposed to the applicable law. First, the injury was not complete.
It is well settled law that Ms. Cesiro had a duty to exhaust internal union
procedures before bringing a claim of breach of the duty of fair representation.
Clayton v. Automobile Workers, 451 U.S. 679 (1981). Moreover, during that time,
so long as Ms. Cesiro followed 1199’s instructions as to exhausting the internal
union procedures, which she did, the time for bringing a breach of duty of fair
representation is tolled. Austin v. General Motors Corp., 152 LRRM 3041 (WDNY
1995).     Second, since 1199 represented Ms. Cesiro throughout the entire
grievance process, she cannot be called upon to make a claim for breach of the
duty of fair representation at any point during that period of representation.
Ghartey v. St. John’s Queens Hospital, 869 F.2d 160 (2d Cir. 1989).

Similarly, 1199’s claim that it needs more specificity in the complaint as to its
arbitrariness, is disingenuous. Certainly, the FAC does provide such specificity.
However, the applicable law is unambiguous, 1199’s failure to perform a
procedural or ministerial act (i.e., demanding that Rite Aid disclose the basis for
Ms. Cesiro’s termination as required by the CBA: expeditiously), which is needed
to assess the merits of a union member’s claims and defenses, constitutes
arbitrariness for purposes of breaching a duty of fair representation. How could
1199 assess Ms. Cesiro’s claims and defenses if it did not require Rite Aid to
disclose its alleged basis for terminating Ms. Cesiro. To quote a popular
euphemism, 1199 was “flying blind,” and refused to do anything about so doing.
The law is clear, that question required discovery and should not be subjected to
summary disposition.



Respectfully
   p       y Submitted,,

___________________________
Earl Dubois Raynor, Esq.



2
BY ECF
Robert H. Stroup, Esq.
LEVY RATNER
Attorneys for 1199
80 Eighth Avenue, 8th Floor
New York, NY 10011-7175

Jonathan A. Wexler, Esq.
Vedder Price P.C.
1633 Broadway, 31st Floor
New York, New York 10019




3
